DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on September 28, 2021. 
Claims 2, 3 and 9 have been amended. Claims 7, 14 have been canceled. Claims 22-23 have been added. Now claims 2-6, 8-13, 15-23 are pending. 
Terminal Disclaimer
The terminal disclaimer filed on September 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,225,302 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 2-6, 8-13, 15-23 are allowed.
The prior art of record fails to teach or fairly suggest  the plurality of vertices including a user-defined stream extractor vertex configured to consume events of one or more streams, receive execution progress information for the plurality of vertices, detect, based on the monitored execution information, a failed vertex of the plurality of vertices, and restart the failed vertex, together with all other claim elements as recited in independent claim 1 and substantially similar to independent claims 9 and 16.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        October 22, 2021